UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6324



CLIFTON BERNARD HICKEY,

                                           Petitioner - Appellant,

          versus


JOYCE K. CONLEY, Dr.,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-01-183-5)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifton Bernard Hickey, Appellant Pro Se.    Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clifton Bernard Hickey appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Hickey v. Conley, No. CA-01-183-5 (S.D.W. Va. Feb. 1,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2